DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12, line 2, the phase “the curvature of the cover board” should be “a curvature of the cover board”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song US 2017/0160580 in view of Lee US 2012/0039091 and Kim KR 20180071608A (see Machine Translation of 17296614_2022-12-02_KR_20180071608_A_M.pdf).
Regarding claim 15, Song discloses a method of manufacturing a display module, in figs.1-9, comprising: 
manufacturing a curved back panel (400, para.93 and figs.2, 3 and 8; or 200 with 400), wherein the back panel comprises a bottom board (the portion of 400 for support 530; or 200) and a side frame (the portion of 400 bonded with AT connected with the bottom board; or 400) disposed on the bottom board; 
performing a cold-bending process (para.89-91) on a cover board (310) to make a curved cover board (see fig.2); and 
bonding the curved cover board to the side frame through a first bonding portion (AT1) and a second bonding portion (AT2), wherein an elasticity modulus of the second bonding portion is smaller than the elasticity modulus of the first bonding portion.
Song does not explicitly disclose manufacturing the back panel through a die-casting process, an elasticity modulus of the second bonding portion is smaller than the elasticity modulus of the first bonding portion.
Lee discloses a manufacturing method of a display module, manufacturing the back panel (20) through a die-casting process for the purpose of forming a back panel (para.14).
Kim discloses a manufacturing method of a display module, in at least fig.6, an elasticity modulus of the second bonding portion (642) is smaller than the elasticity modulus of the first bonding portion (641) for the purpose of absorbing the deformation of the backlight unit (page 10, lines 23-25).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufacturing the back panel through a die-casting process, an elasticity modulus of the second bonding portion is smaller than the elasticity modulus of the first bonding portion as taught by Lee and Kim in the manufacturing method of a display module of Song for the purpose of forming a back panel and absorbing the deformation of the backlight unit.

Reasons for allowance
Claims 1-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. For instance, Song US 2017/0160580 discloses a display module, in figs.1-9, comprising: a curved back panel (200 with 400) comprising a bottom board (200) and a side frame (400) disposed on the bottom board; a display assembly (300) located in an accommodation space enclosed by the side frame and the bottom board; a cover board (100) located on a side of the display assembly away from the bottom board and supported by the side frame; and a bonding layer (AT) comprising a first bonding portion (AT1) and a second bonding portion (AT2) located between the cover board and the side frame.
Song at least fails to disclose or suggest the claim limitations of “wherein the first bonding portion and the second bonding portion are both configured to bond the cover board to the side frame to enable the cover board to be curved, and wherein an elasticity modulus of the second bonding portion is smaller than the elasticity modulus of the first bonding portion” along with other claim limitations. Claims 2-13 are depended on claim 1 so they are allowable for the same reason.
Song US 2017/0160580 in view of Lee US 2012/0039091 and Kim KR 20180071608A, either singularly or in combination, does not disclose or suggest the claim limitations of “wherein the first bonding portion and the second bonding portion are both configured to bond the cover board to the side frame to enable the cover board to be curved, and wherein an elasticity modulus of the second bonding portion is smaller than the elasticity modulus of the first bonding portion” along with other claim limitations. Claims 2-13 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 14, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 14. For instance, Song US 2017/0160580 discloses a display apparatus, in figs.1-9, comprising: a display module (see fig.2), the display module comprising: a curved back panel (200 with 400) comprising a bottom board (200) and a side frame (400) disposed on the bottom board; a display assembly (300) located in an accommodation space enclosed by the side frame and the bottom board; a cover board (100) located on a side of the display assembly away from the bottom board and supported by the side frame; and a bonding layer (AT) comprising a first bonding portion (AT1) and a second bonding portion (AT2) located between the cover board and the side frame.
Song at least fails to disclose or suggest the claim limitations of “wherein the first bonding portion and the second bonding portion are both configured to bond the cover board to the side frame to enable the cover board to be curved, and wherein an elasticity modulus of the second bonding portion is smaller than the elasticity modulus of the first bonding portion” along with other claim limitations. Claims 18-20 are depended on claim 14 so they are allowable for the same reason.
Song US 2017/0160580 in view of Lee US 2012/0039091 and Kim KR 20180071608A, either singularly or in combination, does not disclose or suggest the claim limitations of “wherein the first bonding portion and the second bonding portion are both configured to bond the cover board to the side frame to enable the cover board to be curved, and wherein an elasticity modulus of the second bonding portion is smaller than the elasticity modulus of the first bonding portion” along with other claim limitations. Claims 18-20 are depended on claim 14 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art of record does not disclose or suggest the claim limitations “providing a display assembly, wherein the display assembly comprises a display panel and a touch panel bonded to each other, before the bonding the curved cover board to the side frame through a first bonding portion and a second bonding portion, the manufacturing method further comprises: bonding the display panel and the touch panel bonded to each other to the cover board, wherein the touch panel is located between the display panel and the cover board; wherein the cold-bending process is performed on the display panel, the touch panel and the cover board that are bonded together, to enable all of the display panel, the touch panel and the cover board to be curved”, along with other claim limitations. 
	Song US 2017/0160580 in view of Lee US 2012/0039091 and Kim KR 20180071608A, either singularly or in combination, does not disclose or suggest the claim limitations “providing a display assembly, wherein the display assembly comprises a display panel and a touch panel bonded to each other, before the bonding the curved cover board to the side frame through a first bonding portion and a second bonding portion, the manufacturing method further comprises: bonding the display panel and the touch panel bonded to each other to the cover board, wherein the touch panel is located between the display panel and the cover board; wherein the cold-bending process is performed on the display panel, the touch panel and the cover board that are bonded together, to enable all of the display panel, the touch panel and the cover board to be curved”, along with other claim limitations.
Regarding claim 17, the prior art of record does not disclose or suggest the claim limitations “providing a display assembly, wherein the display assembly comprises a display panel and a touch panel bonded to each other, after the bonding the curved cover board to the side frame through a first bonding portion and a second bonding portion, the manufacturing method further comprises: performing the cold-bending process on the display panel and the touch panel that are bonded to each other to enable both of the display panel and the touch panel to be curved; and bonding the curved display panel and the touch panel to the cover board, wherein the touch panel is located between the display panel and the cover board”, along with other claim limitations. 
	Song US 2017/0160580 in view of Lee US 2012/0039091 and Kim KR 20180071608A, either singularly or in combination, does not disclose or suggest the claim limitations “providing a display assembly, wherein the display assembly comprises a display panel and a touch panel bonded to each other, after the bonding the curved cover board to the side frame through a first bonding portion and a second bonding portion, the manufacturing method further comprises: performing the cold-bending process on the display panel and the touch panel that are bonded to each other to enable both of the display panel and the touch panel to be curved; and bonding the curved display panel and the touch panel to the cover board, wherein the touch panel is located between the display panel and the cover board”, along with other claim limitations.





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871